DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  on the last line of the claim, applicant need to change “and” (before “vancomycin,”) to --- or --- and need to change “gentamycin” to --- gentamicin ---.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  on the 2nd line of the claim, applicant need to change “gentamycin” to --- gentamicin ---.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  on the 2nd line from the bottom of the claim, applicant need to change “and” (before “vancomycin,”) to --- or --- and need to change “gentamycin” to --- gentamicin ---.  Appropriate correction is required.
 Claim 18 is objected to because of the following informalities:  on the 2nd line of the claim, applicant need to change “gentamycin” to --- gentamicin ---.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  on the last line ---.  Appropriate correction is required
Claim 25 is objected to because of the following informalities:  on the 2nd line of the claim, applicant need to change “gentamycin” to --- gentamicin ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant amended claim 1 to recite “[a] method . . . comprising contacting the bacteria with kuraridin, epicatechin gallate (ECG), and an antibiotic selected from . . ., each in an effective amount.”  Thus, there is no term “composition” recited in the claim.  However, in their REMARS filed along with the claim amendment, applicant state (see the three paragraphs under “B. 35 U.S.C. 103” on pg.9 of 11) that the amended claims now focus on compositions defined by the combination of kuraridin, ECG and an antibiotic selected from fusidic acid, gentamycin and vancomycin. 
Thus, it is unclear in claim 1 (also in claim 13) whether the bacteria is being contacted with a composition containing those three components (i.e., kuraridin, ECG and the antibiotic (chosen from fusidic acid, gentamycin or vancomycin)), or whether the bacteria is being contacted with each of the three components separately.
Appropriate clarification and correction are required.  For the purpose of examining the claim on the merit, the Examiner interpreted (based on what is stated by applicant in their REMARKS) instant claim 1 to mean that the bacteria is being contacted with a single composition containing those three components.  
Claims 6, 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, applicant recite “wherein the ECG concentration is at least about 0.25-8 g/ml and the kuraridin concentration is at least about 1-4 g/ml.”  The term “at least about” in front of the ranges is confusing because typically after “at least”, a single value follows, not a range.
In claims 8 and 20, applicant recite “wherein . . ., the kuraridin concentration is at least about 2 g/ml”.  It is not clear whether applicant is claiming the kuraridin concentration to be about 2 g/ml or to be in a range of at least 2 g/ml (i.e., 2 or more g/ml).
Appropriate clarification and correction are required.
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27, applicant recite that the first composition is an aqueous solution comprising ECG and vancomycin.  However, in claim 23, from which claim 27 depends, a third composition.  Since applicant recites in claim 27 that the first composition is an aqueous solution comprising ECG and vancomycin, it is not clear if the vancomycin contained in the first composition is additional to the vancomycin that is to be contained in the third composition.
Appropriate clarification and/or correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-15, 17-21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (5,358,713) in view of Chan et al (“Quick identification of kuraridin, a noncytotoxic anti-MRSA (methicillin-resistant Staphylococcus aures) agent from Sophora flavescens using high-speed counter-current chromatography”, Journal of Chromatography B, vol.880 (2012), pg.157-162).
In claims 1-2 and abstract, Shimamura teaches a method of preventing infection caused by methicillin-resistant Staphylococcus aureus (MRSA) comprising applying to a human host to be protected or a human host who has been infected, an effective antibacterial amount of a tea polyphenol, which is at least one catechin.  Shimamura teaches (claim 3) that the catechin can be selected from epigallocatechin gallate, epicatechin gallate, epicatechin and (+)-catechin.  Since there are only 4 examples listed, it would have been obvious to one skilled in the art to use epicatechin gallate (instant antibacterial agent ECG) as Shimamura’s catechin (as its tea polyphenol) with a reasonable expectation of success.  Shimamura teaches (col.3, lines 5-10) that its tea polyphenol is dissolved in water or an alcohol and the solution is used.      
additional use of instant kuraridin or instant antibiotic chosen from fusidic acid, gentamicin or vancomycin.  Chan et al teaches (see title and abstract) kuraridin as a noncytotoxic anti-MRSA (methicillin-resistant Staphylococcus aures) agent (Chan uses stock solution of the anti-MRSA agent in deionized water – see pg.159 under 2.6.1).  Chan teaches that kuraridin not only exhibited significant anti-MRSA effects but also showed no toxicity on human peripheral blood mononuclear cells at the concentration up to 64 g/ml.  Furthermore, Chan teaches in Table 2, the combination of kuraridin and gentamicin as well as the combination of kuraridin and fusidic acid to treat MRSA bacterial strains.  Since Shimamura teaches a composition containing ECG (dissolved in water or alcohol) for the purpose of preventing infection caused by MRSA, and since Chan also teaches the antibacterial agent kuraridin combined with gentamicin or fusidic acid as an anti-MRSA agent, it would have been obvious to one skilled in the art to use a combination of (i) Shimamura’s composition containing ECG (dissolved in water or alcohol) and (ii) Chan’s anti-MRSA agent containing kuraridin and gentamicin or Chan’s anti-MRSA agent containing kuraridin and fusidic acid in preventing infection caused by MRSA with a reasonable expectation of success in obtaining significant anti-MRSA effects while ensuring no toxicity to human cells.  MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Thus, Shimamura in view of Chan teach instant (composition) of claims 1 and 15 containing kuraridin, ECG and gentamicin (or fusidic acid) as well as instant first composition (containing ECG) and instant second composition (containing kuraridin) as claimed in instant claim 21.  
Thus, Shimamura in view of Chan renders obvious instant claims 1, 3, 4, 9-12, 15, 17, 18, 21 and 23-25 (as to instant claims 23-25, Chan, which teaches the combination of kuraridin and fusidic acid and the combination of kuraridin and gentamicin, teaches (pg.159, under section 2.6.1) that stock solutions of each compounds were prepared.  Thus, Chan’s stock solution of fusidic acid or its stock solution of gentamicin teaches instant third composition). 
With respect to instant claims 5, 13, 19 and 26, as evidenced by Chan (pg.157, section 1.Introduction) it is known in the art that vancomycin is the mainstay of MRSA treatment.  Since Shimamura teaches a composition containing ECG for preventing MRSA infection, since Chan also teaches kuraridin as an anti-MRSA agent, and since it is known in the art that vancomycin is the mainstay of MRSA treatment, it would have been obvious to one skilled in the art to further combine vancomycin with (i) Shimamura’s ECG and (ii) Chan’s kuraridin with a reasonable expectation of success in obtaining significant anti-MRSA effects while ensuring no toxicity to human cells.  MPEP 2144.06 states that “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Thus, Shimamura in view of Chan renders obvious instant claims 5, 13, 19, 26 and 27.       
With respect to instant limitations of claims 6, 8, 13, 14 and 20 as to the concentrations of ECG, kuraridin and vancomycin, the Examiner already established above that it would have been obvious to use the combination of vancomycin, (i) Shimamura’s composition containing ECG and (ii) Chan’s formulation containing kuraridin with a reasonable expectation of success in obtaining significant anti-MRSA effects while ensuring no toxicity to humans.  Determining optimal ranges for the amounts of vancomycin, ECG and kuraridin so as to obtain significant anti-MRSA effects while ensuring no toxicity to human cells would have been within the realm of one of ordinary skill in the art, and it is the Examiner’s position that such determined optimal ranges would either fall within or at least overlap with instant range ranges for ECG, kuraridin and vancomycin since applicant is also aiming to obtain significant anti-MRSA effects while ensuring no toxicity.  Thus, Shimamura in view of Chan renders obvious instant claims 6, 8, 13, 14 and 20. 
Response to Amendment
With respect to instant 103 rejection over Shimamura in view of Chan, applicant argue that this rejection is no longer applicable since the pending claims have been amended and now recite a combination of kuraridin, epicatechin gallate (ECG), and an antibiotic selected from fusidic acid, gentamycin, and vancomycin.  The Examiner believes that applicant’s such argument is already addressed above.  
Applicant’s argument concerning Higuchi is moot since the reference was not used by the Examiner in instant rejection.  
Applicant then argues that the combination use of kuraridin, ECG, and an antibiotic fusidic acid, gentamycin, or vancomycin has been shown in actual testing to for at least the following reasons.  In present Table 4, the combination of ECG, Kuraridin and fusidic acid shows synergism only in one out of the four tested MRSA strains.  In present Table 5, the combination of ECG, Kuraridin and vancomycin shows synergism only in one out of twelve tested MRSA strains.  Thus, the synergistic effect argued by applicant is not consistent and highly dependent on MRSA strains tested.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 26, 2022